Case 1:19-cr-00138-TSC Document 39 Filed 03/12/20 Page 1 of 11

U.S, Department of Justice

Jessie K. Liu
United States Attorney

 

District of Columbia

 

Jaden Center
455 Paneth Seo NAP
NWestiagtan, OC 530

January 28, 2020

 

BY EMAIL
Kevin J. McCants. Esq.
601 Pennsylvania Avenue, NW F I i E D>
Suite 900
Washington. DC 20004 MAR } 2 2020
kevin‘@ themecantstirm.com Clerk. U.S 1;

os Clerk, U.S. Distri
mecantsk‘waol.com Courts for ane é Bankruptcy

District of Columbia

Re: United States v. Alexis Tamberg
Criminal Case No. 1:19-cr-00138 (TSC)

Dear Mr. McCants:

This letter sets forth the full and complete plea offer to your client. Alexis Tamberg
(hereinafter referred to as “vour client” or “defendant”). from the Office of the United States
Attorney for the District of Columbia (hereinafter also referred to as “the Government” or “this
Office”). This plea offer expires on February 21, 2020.' If your client accepts the terms and
conditions of this offer, please have your client execute this document in the space provided
below. Upon receipt of the executed document, this letter will become the Plea Agreement
(hereinafter referred to as “this Agreement”). The terms of the offer are as follows:

E, Charges and Statutory Penalties

Your client agrees to plead guilty to Count II of the Indictment filed on April 24. 2019
(ECF No. 3), charging your client with transmitting threats in interstate commerce. in violation
OF 1S WS:6.:8 875 (8).

Your client understands that a violation of 18 U.S.C. § 875(c) carries a maximum
sentence of up to five years imprisonment; a fine of $250,000. pursuant to 18 U.S.C.
$ 3571(b)(3): a term of supervised release of not more than three vears. pursuant to 18 U.S.C.

 

' This is revised plea offer, The Government first extended a plea offer to the defendant on December 2, 2019

Page lof 11
Case 1:19-cr-00138-TSC Document 39 Filed 03/12/20 Page 2 of 11

§ 3583(b)(2); and an obligation to pay any applicable interest or penalties on fines and restitution
not timely made.

In addition. your client agrees to pay a special assessment of $100 per felony conviction
to the Clerk of the United States District Court for the District of Columbia. Your client also
understands that, pursuant to 18 U.S.C. § 3572 and § 5E1.2 of the United States Sentencing
Commission, Guidelines Manual (2018) (hereinafier “Sentencing Guidelines.” “Guidelines.” or
“U,S.S.G."). the Court may also impose a fine that is sufficient to pay the federal government the
costs of any imprisonment, term of supervised release. and period of probation. Further, your
client understands that, if your client has two or more convictions for a crime of violence or
felony drug offense. your client may be subject to the substantially higher penalties provided for
in the career-offender statutes and provisions of the Sentencing Guidelines.

2, Factual Stipulations

Your client agrees that the attached “Statement of Offense” lairly and accurately
describes your client's actions and involvement in the offense(s) to which your client is pleading
guilty. Please have your client sign and return the Statement of Offense as a written profter of
evidence. along with this Agreement.

3. Additional Charges

In consideration of your client's guilty plea to the above offense. your client will not be
further prosecuted criminally by this Office for the conduct set forth in the atlached Statement of
Offense. The Government will request that the Court dismiss the remaining counts of the
Indictment in this case at the time of sentencing. Your client agrees and acknowledges that the
charges to be dismissed at the time of sentencing were based in fact.

After the entry of your client's plea of guilty to the offenses identified in paragraph |
above. your client will not be charged with any non-violent criminal offense in violation of
Federal or District of Columbia law which was committed within the District of Columbia by
your client prior to the execution of this Agreement and about which this Office was made aware
- by your client prior to the execution of this Agreement. However. the United States expressly
reserves its right to prosecute your client for any crime of violence. as defined in 18 U.S.C. § 16
and/or 22 D.C. Code § 4501, if in fact your client committed or commits such a crime of
violence prior to or after the execution of this Agreement.

4, Sentencing Guidelines Analvsis

Your client understands that the sentence in this case will be determined by the Court.
pursuant to the factors set forth in 18 U.S.C. § 3553(a), including a consideration of the
Sentencing Guidelines. Pursuant to Federal Rule of Criminal Procedure 11(c)(1)(B). and to
assist the Court in determining the appropriate sentence. the parties agree to the following:

Page 2 of 11
Case 1:19-cr-00138-TSC Document 39 Filed 03/12/20 Page 3 of 11

A. Estimated Offense Level Under the Guidelines

The parties agree that the following Sentencing Guidelines sections apply:

ULS.S.G. § 2A6.1(a)(1) Base Offense Level 12
U.S.S.G. § 2A6.1(b)(6) Single Incident Evidencing Little -4
or No Deliberation
U.S.S.G. §3A1.2(b) Official Victim 6
Total sd

Acceptance of Responsibility

The Government agrees that a 2-level reduction will be appropriate, pursuant to U.S.S.G.
§ 3E1.1. provided that your client clearly demonstrates acceptance of responsibility. to the
satisfaction of the Government, through your client’s allocution, adherence to every provision of
this Agreement, and conduct between entry of the plea and imposition of sentence.

Nothing in this Agreement limits the right of the Government to seek denial of the
adjustment for acceptance of responsibility, pursuant to U.S.S.G. § 3E1.1, and/or imposition of
an adjustment for obstruction of justice. pursuant to U.S.S.G. § 3C1.1, regardless of any
agreement set forth above, should your client move to withdraw your client’s guilty plea after it
is entered. or should it be determined by the Government that your client has either (a) engaged
in conduct, unknown to the Government at the time of the signing of this Agreement. that
constitutes obstruction of justice. or (b) engaged in additional criminal conduct after signing this
Agreement.

In accordance with the above. the Estimated Offense Level will be at least 12.
B. Estimated Criminal History Category

Based upon the information now available to this Olfice. your client has no criminal
convictions.

Accordingly, your client is estimated to have 0 criminal history points and your client's
Criminal History Category is estimated to be | (the “Estimated Criminal History Category”).
Your client acknowledges that after the pre-sentence investigation by the United States Probation
Office. a different conclusion regarding your client's criminal convictions and/or criminal history
points may be reached and your client's criminal history points may increase or decrease.

Cc. Estimated Guidelines Range

Based upon the Estimated Offense Level and the Estimated Criminal History Category
set forth above. your client’s estimated Sentencing Guidelines range is 10 months to 16 months

Page 3 of 11
Case 1:19-cr-00138-TSC Document 39 Filed 03/12/20 Page 4 of 11

(the “Estimated Guidelines Range”). In addition, the parties agree that, pursuant to U.S.S.G.
§ 5E1.2, should the Court impose a fine, at Guidelines level 6, the estimated applicable fine
range is $5,500 to $55,500. Your client reserves the right to ask the Court not to impose any
applicable fine.

The parties agree that, solely for the purposes of calculating the applicable range under
the Sentencing Guidelines, neither a downward nor upward departure from the Estimated
Guidelines Range set forth above is warranted. Except as provided for in the “Reservation of
Allocution” section below, the parties also agree that neither party will seek any offense-level
calculation different from the Estimated Offense Level calculated above in subsection A.
However, the parties are free to argue for a Criminal History Category different from that
estimated above in subsection B.

Your client understands and acknowledges that the Estimated Guidelines Range
calculated above is not binding on the Probation Office or the Court. Should the Court or
Probation Office determine that a guidelines range different from the Estimated Guidelines
Range is applicable, that will not be a basis for withdrawal or recission of this Agreement by
either party.

Your client understands and acknowledges that the terms of this section apply only to
conduct that occurred before the execution of this Agreement. Should your client commit any
conduct after the execution of this Agreement that would form the basis for an increase in your
client’s base offense level or justify an upward departure (examples of which include, but are not
limited to, obstruction of justice, failure to appear for a court proceeding, criminal conduct while
pending sentencing, and false statements to law enforcement agents, the probation officer, or the
Court), the Government is free under this Agreement to seek an increase in the base offense level
based on that post-agreement conduct.

5. Agreement as to Sentencing Allocution

The parties further agree that a sentence within the Estimated Guidelines Range would
constitute a reasonable sentence in light of all of the factors set forth in 18 U.S.C. § 3553(a),
should such a sentence be subject to appellate review notwithstanding the appeal waiver
provided below. However, the Government agrees to recommend a sentence of time served (164
days), with a three year (3) year period of supervised release. Pursuant to U.S.S.G.

§ 5C1.1(d)((2), the first 136 days of supervised release will be conditioned upon your client
remaining in community confinement or home detention, as his Estimated Guidelines Range is in
Zone C of the Sentencing Table. Nonetheless, your client reserves the right to seck a sentence
below the Estimated Guidelines Range based upon factors to be considered in imposing a
sentence pursuant to 18 U.S.C. § 3553(a).

In addition, the defendant agrees not to oppose the following additional conditions on any
period of supervised release or probation:

Page 4 of 11
Case 1:19-cr-00138-TSC Document 39 Filed 03/12/20 Page 5 of 11

a. the defendant will avoid all communication and contact — both physical and
online — with any facilities. sites, or persons under the permanent or temporary
protection of the U.S. Secret Service (USSS);

b. the defendant will participate in and receive mental health treatment: comply with
any terms of treatment established by the Court or medical and/or mental health
professionals. including. but not limited to. any medication regimen established
by medical and/or mental health professionals;

c. the defendant will assist and cooperate fully in any and all USSS efforts to
monitor. investigate, and/or assess the defendant in relation to the USSS‘s
protective responsibilities. including, but not limited to, doing the following:

i. Signing the attached waiver for release of records. The USSS will treat
any medical and mental health information it receives regarding the
defendant with due regard for the sensitive and personal nature of such
medical information. including by limiting the use and dissemination of
such information consistent with, and no greater than, ils protective
intelligence needs; and

ii. submiting to interviews with USSS Special Agents and Uniformed
Division Officers or other personnel that the USSS deems necessary to
fultill its protective intelligence responsibilities with regard to the
defendant: and

d. the defendant will refrain from using any recreational drugs. including but not
limited to, marijuana: and

e. the defendant will submit to periodic drug testing to ensure compliance.
6. Reservation of Allocution

The Government and vour client reserve the right to describe fully. both orally and in
Writing, to the sentencing judge. the nature and seriousness of your client's misconduct.
including anv misconduct not described in the charge to which vour client is pleading guilty. to
inform the presentence report writer and the Court of any relevant facts. to dispute any factual
inaccuracies in the presentence report. and to contest any matters not provided for in this
Agreement. The parties also reserve the right to address the correctness of any Sentencing
Guidelines calculations determined by the presentence report writer or the Court. even if those
calculations differ from the Estimated Guidelines Range calculated herein. In the event that the
Court or the presentence report writer considers any Sentencing Guidelines adjustments.
departures. or calculations different from those agreed to and/or estimated in this Agreement, or
contemplates a sentence outside the Guidelines range based upon the general sentencing factors
listed in 18 U.S.C. § 3553(a). the parties reserve the right to answer any related inquiries from
the Court or the presentence report writer and to allocute for a sentence within the Guidelines

Page 5 of 11
Case 1:19-cr-00138-TSC Document 39 Filed 03/12/20 Page 6 of 11

range. as ultimately determined by the Court, even if the Guidelines range ultimately determined
by the Court is different trom the Estimated Guidelines Range calculated herein.

In addition, if in this Agreement the parties have agreed to recommend or refrain from
recommending to the Court a particular resolution of any sentencing issue. the parties reserve the
right to full allocution in any post-sentence litigation. The parties retain the full right of ,
allocution in connection with any post-sentence motion which may be filed in this matter and/or
any proceeding(s) before the Bureau of Prisons. In addition. your client acknowledges that the
Government is not obligated and does not intend to file any post-sentence downward departure
motion in this case pursuant to Rule 35(b) of the Federal Rules of Criminal Procedure.

7. Court Not Bound by this Agreement or the Sentencing Guidelines

Your client understands that the sentence in this case will be imposed in accordance with
18 U.S.C. § 3553(a). upon consideration of the Sentencing Guidelines. Your client further
understands that the sentence to be imposed is a matter solely within the discretion of the Court.
Your client acknowledges that the Court is not obligated to follow any recommendation of the
Government at the time of sentencing. Your client understands that neither the Government's
recommendation nor the Sentencing Guidelines are binding on the Court.

Your client acknowledges that your client's entry of a guilty plea to the charged
offense(s) authorizes the Court to impose any sentence, up to and including the statutory
maximum sentence, which may be greater than the applicable Guidelines range. The
Government cannot, and does not, make any promise or representation as to what sentence your
client will receive. Moreover. it is understood that your client will have no right to withdraw
your client’s plea of guilty should the Court impose a sentence that is outside the Guidelines
range or if the Court does not follow the Government's sentencing recommendation. The
Government and your client will be bound by this Agreement, regardless of the sentence
imposed by the Court. Any effort by your client to withdraw the guilty plea because of the
length of the sentence shall constitute a breach of this Agreement.

8. Conditions of Release

Your client acknowledges that, because your client is pleading guilty to an offense
described in subparagraph (A) of 18 U.S.C. § 3142(f(1). the Court is required to order vour
client to be detained pending sentencing pursuant to 18 U.S.C. § 3143(a)(2).

9. Waivers

A. Statute of Limitations

Your client agrees that. should the conviction following your client's plea of guilty
pursuant to this Agreement be vacated for any reason. any prosecution. based on the conduct set
forth in the attached Statement of Offense. that is not time-barred by the applicable statute of

limitations on the date of the signing of this Agreement (including any counts that the
Government has agreed not to prosecute or to dismiss at sentencing pursuant to this Agreement)

Page 6 of 11
Case 1:19-cr-00138-TSC Document 39 Filed 03/12/20 Page 7 of 11

may be commenced or reinstated against your client, notwithstanding the expiration of the statute
of limitations between the signing of this Agreement and the commencement or reinstatement of
such prosecution. It is the intent of this Agreement to waive all defenses based on the statute of
limitations with respect to any prosecution of conduct set forth in the attached Statement of
Offense that is not time-barred on the date that this Agreement is signed.

B. Trial Rights

Your client understands that by pleading guilty in this case your client agrees to waive
certain rights afforded by the Constitution of the United States and/or by statute or rule. Your
client agrees to forego the right to any further discovery or disclosures of information not already
provided at the time of the entry of your client's guilty plea. Your client also agrees to waive.
among other rights. the right to plead not guilty. and the right to a jury trial. If there were a jury
trial. your client would have the right to be represented by counsel, to contront and cross-
examine witnesses against your client, to challenge the admissibility of evidence offered apainst
your client. to compel witnesses to appear for the purpose of testifying and presenting other
evidence on your client’s behalf. and to choose whether to testify. If there were a jury trial and
your client chose not to testify at that trial. your client would have the right to have the jury
instructed that your client's failure to testify could not be held against your client. Your client
would further have the right to have the jury instructed that your client is presumed innocent
until proven guilty, and that the burden would be on the United States to prove your client’s guilt
beyond a reasonable doubt. If your client were found guilty after a trial, your client would have
the right to appeal your client's conviction. Your client understands that the Fifth Amendment to
the Constitution of the United States protects your client from the use of self-incriminating
statements in a criminal prosecution. By entering a plea of guilty, your client knowingly and
voluntarily waives or gives up your client’s right against self-incrimination.

Your client acknowledges discussing with you Rule 11(f) of the Federal Rules of
Criminal Procedure and Rule 410 of the Federal Rules of Evidence, which ordinarily limit the
admissibility of statements made by a defendant in the course of plea discussions or plea
proceedings if a guilty plea is later withdrawn. Your client knowingly and voluntarily waives the
rights that arise under these rules in the event your client withdraws your client's guilty plea or
withdraws from this Aercement afler signing it.

Your client also agrees to waive all constitutional and statutory rights to a speedy
sentence and agrees that the plea of guilty pursuant to this Agreement will be entered at a time
decided upon by the parties with the concurrence of the Court. Your client understands that the
date for sentencing will be set by the Court.

C. Appeal Rights

Your client agrees to waive, insofar as such waiver is permitted by law. the right to
appeal the conviction in this case on any basis, including but not limited to claim(s) that (1) the
statute(s) to which your client is pleading guilty is unconstitutional, and (2) the admitted conduct
does not fall within the scope of the statute(s). Your client understands that federal law.
specifically 18 U.S.C. § 3742. alfords defendants the right to appeal their sentences in certain

Page 7 of 11
Case 1:19-cr-00138-TSC Document 39 Filed 03/12/20 Page 8 of 11

circumstances. Your client also agrees to waive the right to appeal the sentence in this case.
including but not limited to any term of imprisonment. fine. forfeiture. award of restitution, term
or condition of supervised release. authority of the Court to set conditions of release. and the
manner in which the sentence was determined, except to the extent the Court sentences your
client above the statutory maximum or guidelines range determined by the Court. In agreeing to
this waiver, your client is aware that your client's sentence has yet to be determined by the
Court. Realizing the uncertainty in estimating what sentence the Court ultimately will impose.
your client knowingly and willingly waives your client's right to appeal the sentence. to the
extent noted above, in exchange for the concessions made by the Government in this Agreement.
Notwithstanding the above agreement to waive the right to appeal the conviction and sentence.
your client retains the right to appeal on the basis of ineffective assistance of counsel, but not to
raise on appeal other issues regarding the conviction or sentence.

D. Collateral Attack

Your client also waives any right to challenge the conviction entered or sentence imposed
under this Agreement or otherwise attempt to modify or change the sentence or the manner in
which it was determined in any collateral attack. including. but not limited to, a motion brought
under 28 U.S.C. § 2255 or Federal Rule of Civil Procedure 60(b). except to the extent such a
motion is based on newly discovered evidence or on a claim that your client received ineffective
assistance of counsel. Your client reserves the right to file a motion brought under 18 U.S.C.

§ 3582(c)(2). but agrees to waive the right to appeal the denial of such a motion.

10. Use of Self-Incriminating Information

The Government and your client agree, in accordance with U.S.S.G. § 1B1.8, that the
Government will be free to use against your client for any purpose at the sentencing in this case
or in any related criminal or civil proceedings, any self-incriminating information provided by
your client pursuant to this Agreement or during the course of debriefings conducted in
anticipation of this Agreement, regardless of whether those debriefings were previously covered
by an “otf the record” agreement by the parties.

11. Breach of Agreement

Your client understands and agrees that. if after entering this Agreement. your client fails
specifically to perform or to fulfill completely each and every one of your client's obligations
under this Agreement, or engages in any criminal activity prior to sentencing. your client will
have breached this Agreement. In the event of such a breach: (a) the Government will be free
from its obligations under this Agreement; (b) your client will not have the right to withdraw the
guilty plea: (c) your client will be fully subject to criminal prosecution for any other crimes.
including perjury and obstruction of justice: and (d) the Government will be free to use against
your client, directly and indirectly, in any criminal or civil proceeding, all statements made by
your client and any of the information or materials provided by vour client. including such
statements, information and materials provided pursuant to this Agreement or during the course
of any debriefings conducted in anticipation of, or after entry of, this Agreement. whether or not
the debriefings were previously characterized as “ott-the-record™ debriefings. and including your

Page 8 of 11
Case 1:19-cr-00138-TSC Document 39 Filed 03/12/20 Page 9 of 11

client's statements made during proceedings before the Court pursuant to Rule 11 of the Federal
Rules of Criminal Procedure.

Your client understands and agrees that the Government shall be required to prove a
breach of this Agreement only by a preponderance of the evidence. except where such breach is
based on a violation of federal. state. or local criminal law. which the Government need prove
only by probable cause in order to establish a breach of this Agreement.

Nothing in this Agreement shall be construed to permit your client to commit perjury. to
make false statements or declarations, to obstruct justice. or to protect your client from
prosecution for any crimes not included within this Agreement or committed by your client after
the execution of this Agreement. Your client understands and agrees that the Government
reserves the right to prosecute your client for any such offenses. Your client further understands
that any perjury. false statements or declarations, or obstruction of justice relating to your client's
obligations under this Agreement shall constitute a breach of this Agreement. [n the event of
such a breach. your client will not be allowed to withdraw your client's guilty plea.

12. Complete Agreement

No agreements. promises. understandings. or representations have been made by the
parties or their counsel other than those contained in writing herein. nor will any such
agreements, promises, understandings. or representations be made unless committed to writing
and signed by your client. defense counsel. and an Assistant United States Attorney for the
District of Columbia.

Your client further understands that this Agreement is binding only upon the Criminal
and Superior Court Divisions of the United States Atorney’s Office for the District of Columbia.
This Agreement does not bind the Civil Division of this Office or any other United States
Attorney's Office. nor does it bind any other state. local. or federal prosecutor. It also does not
bar or compromise any civil. tax. or administrative claim pending or that may be made against
your client.

If the foregoing terms and conditions are satisfactory. vour client may so indicate by

signing this Agreement and the Statement of Offense. and returning both to me no later than
February 21, 2020.

Sincerely yours,

. dC

iled States Attorney

  

Page 9 of 11
_ Case 1:19-cr-00138-TSC Document 39 Filed 03/12/20 Page 10 of 11

Reagan WN, Clyne
Special Assistant United states Attorney

Page 10 of 11
Case 1:19-cr-00138-TSC Document 39 Filed 03/12/20 Page 11 of 11

DEFENDANT'S ACCEPTANCE

| have read every page of this Agreement and have discussed it with my attorney, Kevin
J. McCants. | fully understand this Agreement and agree to it without reservation. I do this
voluntarily and of my own free will, intending to be legally bound. No threats have been made
to me nor am I under the influence of anything that could impede my ability to understand this
Agreement fully. | am pleading guilty because | am in fact guilty of the offense(s) identified in
this Agreement.

] reaffirm that absolutely no promises, agreements, understandings. or conditions have
been made or entered into in connection with my decision to plead guilty except those set forth
in this Agreement. ] am satisfied with the legal services provided by my attorney in connection
with this Agreement and matters related to it.

Date: >| 2/09 Ny TFT

Alexis Tamberg
Defendant

 

ATTORNEY'S ACKNOWLEDGMENT

I have read every page of this Agreement. reviewed this Agreement with my client,
Alexis Tamberg. and fully discussed the provisions of this Agreement with my client. These
pages accurately and completely set forth the entire Agreement. I concur in my client’s desire to
plead guilty as set forth in this Agreement.

Date: 2/1 20

 

Page 11 of 11
